Filed 8/1/14 P. v. Webb CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,                                                                                  C075374

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF132337)

         v.

GREG LEE WEBB,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we note an error and will affirm the
judgment as modified.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                                       BACKGROUND

        In June 2013, defendant Greg Lee Webb was living with his girlfriend. They got
into an argument and he punched her in the face. She sustained a traumatic injury as a
result of the assault.
        A complaint charged defendant with two counts of assault with a deadly weapon
(Pen. Code, § 245, subd. (a)(1))1 and two counts of infliction of corporal injury on a
cohabitant (§ 273.5, subd. (a)). As enhancements, the complaint also alleged defendant
personally inflicted great bodily injury during domestic violence (§ 12022.7, subd. (e)),
sustained a prior strike conviction (§§ 667, subds. (c), (e)(1), 1192.7, subd. (a)), and four
prior prison term enhancements (§ 667.5, subd. (b)).
        Defendant entered a negotiated plea, whereby he pleaded no contest to one count
of inflicting corporal injury on a cohabitant and admitted a prior strike conviction and
serving a prior prison term, in exchange for a stipulated sentence of five years in prison
with the remaining counts to be dismissed. The trial court sentenced defendant to a term
of two years on the infliction of corporal injury, doubled pursuant to the strike
enhancement with an additional consecutive one-year term for the prior prison term
enhancement, for an aggregate sentence of five years. The trial court ordered defendant
to pay a $300 restitution fund fine (§ 1202.4, subd. (b)), imposed and stayed a $300
parole revocation fine (§ 1202.45), a $30 court construction fee (Gov. Code, § 70373,
subd. (a)(1)), and a $40 court operations fee (§ 1465.8). The trial court awarded
defendant 288 days of presentence custody credits.
        At the plea hearing, defendant entered his plea in exchange for dismissal of the
remaining counts. At sentencing, the trial court failed to dismiss the remaining counts.
We will order the remaining counts, two counts of assault with a deadly weapon and one




1   Undesignated statutory references are to the Penal Code.

                                              2
count of inflicting corporal injury on a cohabitant, and the remaining enhancement
allegations dismissed.
       Defendant did not obtain a certificate of probable cause.

                                       DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal.3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. We have undertaken an
examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.

                                       DISPOSITION

       The judgment is modified, dismissing the remaining counts and enhancement
allegations. As modified, the judgment is affirmed.



                                                        HULL                  , Acting P. J.



We concur:



      BUTZ                  , J.



      MURRAY                , J.




                                             3